DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on March 20, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed because none of the prior art of record discloses or 
suggests an auxiliary relay provided in a second direct current conductor connected to the first direct current conductor between the secondary battery relay and the drive motor, the second direct current conductor connecting the first direct current conductor and the auxiliary, the auxiliary relay being configured to open or close an electrical contact between the secondary battery and the auxiliary; and a control unit configured to control a switching operation of each of the secondary battery relay and the auxiliary relay, the control unit being configured to, at startup of the vehicle, execute relay control for precharging the secondary battery smoothing capacitor by closing the secondary battery relay in a state where the auxiliary relay is open and then precharging the 
	Claim 6 is allowed because none of the prior art of record discloses or suggests a first step of, at startup of the vehicle, precharging a secondary battery smoothing capacitor by closing a secondary battery relay, configured to open or close an electrical contact between the secondary battery and the drive motor, to connect the secondary battery and the secondary battery smoothing capacitor in a state where an auxiliary relay, configured to open or close an electrical contact between the secondary battery and the auxiliary, is open; and a second step of, after the first step, precharging an auxiliary smoothing capacitor of the auxiliary by closing the auxiliary relay to connect the auxiliary smoothing capacitor and the secondary battery, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application of Toriumi (2019/0193589) discloses a fuel cell system comprising a secondary battery, an auxiliary, and a fuel cell stack, but does not disclose the claimed auxiliary relay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836